EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marianne Buckley on August 1, 2022.
The application has been amended as follows: 
In the Abstract, line 1, “Disclosed herein are” has been deleted. 
In the Abstract, line 2, “for facilitation of” has been changed to  --- facilitate ---. 

Reasons for Allowance

Claims 26-54 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record,  Kerr et al. (9,400,553) show it is well known to have an eye tracker device that uses gaze to determine locations where a user is looking. CN 102450031 shows a system and method that allows a group of users to share content with each other in the virtual world.  In regard to claims 26,33,42, and 51, the prior art of record does not show or suggest a storage device that causes a processor to: cause a display to present media and a visual representation of a remote individual, including a human profile, identify a direction of a gaze and determine whether the gaze is toward the display of the media or the display of the visual representation based on the direction of the gaze.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        August 4, 2022